          Case 2:19-cv-02147-JWL-JPO Document 52 Filed 10/15/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

  MARK ENSMINGER, on behalf of himself and
  those similarly situated,

                                Plaintiff,
  v.
                                                        Case No.: 2:19-cv-2147-JWL-JPO
  CREDIT LAW CENTER, LLC a/k/a
  THOMAS ANDREW ADDLEMAN L.L.C.,                        JURY TRIAL DEMAND
  d/b/a CREDIT LAW CENTER, et al.

                                Defendants.


        PLAINTIFF’S NOTICE OF TAKING DEPOSITION OF CORPORATE
    REPRESENTATIVE(S) FROM DEFENDANT CREDIT LAW CENTER, LLC a/k/a
   THOMAS ANDREW ADDLEMAN L.L.C., d/b/a CREDIT LAW CENTER PURSUANT
             TO FEDERAL RULES OF CIVIL PROCEDURE 30(b)(6)

          Plaintiff, MARK ENSMINGER, by and through her undersigned counsel and pursuant to

  the Federal Rules of Civil Procedure, including Rule 30(b)(6), hereby provides notice of taking

  an oral deposition of the Corporate Representative(s) of Credit Law Center, LLC a/k/a Thomas

  Andrew Addleman L.L.C., d/b/a Credit Law Center (“CLC”), at the location, on the date and at

  the time stated below. Please be prepared to testify about the areas of inquiry listed in Exhibit

  “A,” attached hereto, provided to Counsel for the Defendant.

              Name                             Date & Time                      Location

Corporate Representative of                                        CLC
Defendant Credit Law Center                  November 8, 2019      4041 NE Lakewood Way Ste 140
                                                9:00 a.m.          Lee’s Summit, MO 64064


          The deposition is being taken for the purposes of discovery, for use at trial, or for such

  other purposes as are permitted under the Federal Rules of Civil Procedure. As directed by said

  rules, CLC is to identify and produce the appropriate person(s) concerning the areas of inquiry


                                                    1
  85194
        Case 2:19-cv-02147-JWL-JPO Document 52 Filed 10/15/19 Page 2 of 2




listed on Exhibit “A,” provided to its counsel. This deposition is to continue from day-to-day

until such time as it is completed or may be adjourned to be reconvened at such later date

as may be established therefore by those in attendance at such deposition.        The foregoing

deposition will be conducted in person and/or via telephone and/or via the Internet, and

record the same via stenographic and/or videographic means.



Dated: October 15, 2019                     Respectfully submitted,


                                            By: /s/Matthew S. Robertson
                                            Keith J. Keogh (pro hac vice)
                                            Amy L. Wells (pro hac vice)
                                            Keogh Law, Ltd.
                                            55 West Monroe Street
                                            Suite 3390
                                            Chicago, Illinois 60603
                                            (312) 726-1092
                                            Email: keith@keoghlaw.com
                                            awells@keoghlaw.com

                                            Michael H. Rapp              #25702
                                            A.J. Stecklein               #16330
                                            Matthew S. Robertson         #27254
                                            Stecklein & Rapp Chartered
                                            748 Ann Ave
                                            Kansas City, KS 66101
                                            Telephone:     (913) 371-0727
                                            Facsimile:     (913) 371-0727
                                            Email: mr@kcconsumerlawyer.com
                                                    aj@kcconsumerlawyer.com
                                                    msr@kcconsumerlawyer.com
                                            Attorneys for Plaintiff

                               CERTIFICATE OF FILING

        I certify that on October 15, 2019, the foregoing document was filed with the Clerk of

the Court's ECF/CM system, which will automatically notify counsel of record.

                                                   By: /s/Matthew S. Robertson

                                               2
85194
